[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT  OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              APRIL 1, 2010
                                No. 09-12402
                                                               JOHN LEY
                          ________________________
                                                                CLERK

                     D. C. Docket No. 07-01205-CV-HTW-1

PACESETTER APPAREL, INC.,


                                                              Plaintiff-Appellant,

                                     versus

COBB COUNTY, GEORGIA,
PATRICK H. HEAD,
Individually and in his official capacity as
District Attorney for Cobb County, Georgia,
ANDREW JASON SALIBA,
Individually and in his official Capacity as
Assistant District Attorney for Cobb County, Georgia,


                                                           Defendants-Appellees.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (April 1, 2010)
Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      This appeal presents the question whether the district court erred when it

dismissed the complaint of Pacesetter Apparel, Inc. for failure to state a claim of a

deprivation of property without due process. Pacesetter had a perfected security

interest in property seized under a warrant by Cobb County officials, who later

destroyed the property as counterfeit goods, without notice to Pacesetter.

Pacesetter filed a complaint against Patrick Head, the District Attorney for Cobb

County; Andrew Saliba, an Assistant District Attorney for Cobb County; and Cobb

County. We affirm.

                                  I. BACKGROUND

      Pacesetter operates a wholesale apparel business in Marietta, Georgia. In

October 2001, Pacesetter sold its assets and rights in its name to Vance Bibb and

Pacesetter Apparel Group, Inc. As partial payment, Pacesetter Apparel Group

executed three promissory notes for $450,000. The promissory notes provided

Pacesetter with a security interest in all “accounts . . . , inventory, proceeds, and

equipment” of Pacesetter Apparel Group, including any after acquired collateral.

Pacesetter perfected its security interest by filing a financing statement with the

clerk of the Superior Court of Cobb County, Georgia.

      On July 15, 2003, a state magistrate judge issued an order to seize
counterfeit inventory from Pacesetter Apparel Group, which officers of the Cobb

County Police Department executed on or about July 22, 2003. The police officers

seized about 21,400 articles of clothing.

      In September 2003, Pacesetter Apparel Group defaulted on its promissory

note. In January 2004, Pacesetter initiated a civil action in Gwinnett County State

Court to recover the balance owed on the promissory notes. In May 2004, the state

county court issued a writ of possession and turnover order demanding that

Pacesetter Apparel Group, or any party in possession, surrender its inventory to the

Sheriff of Gwinnett County. On August 2, 2004 , after it learned that the Cobb

County Police possessed the inventory, Pacesetter informed Andrew Jason Saliba,

an Assistant District Attorney for Cobb County, of its interest in the seized

inventory.

      In May 2005, without notice to Pacesetter, Cobb County destroyed the

inventory that it had seized as counterfeit goods. On December 2, 2005, the office

of the District Attorney for Cobb County informed Pacesetter that the inventory

had been destroyed.

      Pacesetter filed a complaint in the district court against Cobb County;

Patrick Head, the District Attorney for Cobb County; and Andrew Saliba, an

Assistant District Attorney for Cobb County. The complaint alleged that the



                                            3
defendants had violated the right of Pacesetter to procedural due process by

destroying its inventory without notice. Cobb County, Head, and Saliba filed

motions to dismiss, which the district court granted.

                            II. STANDARD OF REVIEW

       We review an order granting a motion to dismiss de novo. Hoffman-Pugh v.

Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002). We accept all well-pleaded factual

allegations as true and draw all reasonable inferences in favor of the plaintiff.

Ashcroft v. Iqbal, 556 U.S. ___, 129 S. Ct. 1937, 1949–50 (2009).

                                   III. DISCUSSION

       Although the Due Process Clause requires, at minimum, “notice and the

opportunity to be heard incident to the deprivation of life, liberty[,] or property at

the hands of the government,” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir.

2003), the Supreme Court has rejected the notion that a state must always provide a

predeprivation hearing. Hudson v. Palmer, 468 U.S. 517, 533, 104 S. Ct. 3194,

3203–04 (1984); Parratt v. Taylor, 451 U.S. 527, 540–41, 101 S. Ct. 1908,

1915–16 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327,

106 S. Ct. 662 (1986). “[T]he deprivation by state action of a constitutionally

protected interest in ‘life, liberty, or property’ is not in itself unconstitutional; what

is unconstitutional is the deprivation of such an interest without due process of



                                             4
law.” Zinermon v. Burch, 494 U.S. 113, 125, 110 S. Ct. 975, 983 (1990). A

“constitutional violation . . . is not complete when the deprivation occurs; it is not

complete unless and until the State fails to provide due process.” Id. at 126, 110 S.

Ct. at 983. Under the Parratt-Hudson doctrine, when a deprivation of property is

random and unauthorized, “[a]ll that due process requires . . . is a post-deprivation

‘means of redress for property deprivations satisfy[ing] the requirements of

procedural due process.’” McKinney v. Pate, 20 F.3d 1550, 1563 (11th Cir. 1994)

(quoting Parratt, 451 U.S. at 537, 101 S. Ct. at 1914). The doctrine extends to both

negligent and intentional deprivations by state officials. Hudson, 468 U.S. at 533,

104 S. Ct. at 3204.

      Georgia law provides an adequate postdeprivation remedy for a wrongful

deprivation of property. Georgia law provides a cause of action for conversion of

property, Ga. Code Ann. § 51-10-1, which we have held provides an adequate

postdeprivation remedy. Lindsey v. Storey, 936 F.2d 554, 561 (11th Cir. 1991).

Pacesetter argues that this postdeprivation remedy is inadequate because the

district attorney enjoys official immunity, but our precedent forecloses this

argument. Immunity enjoyed by a state actor or county does not render a state

postdeprivation remedy inadequate under the Parratt-Hudson doctrine. Powell v.

Georgia Dep’t of Human Res., 114 F.3d 1074, 1082 n.11 (11th Cir. 1997);



                                           5
Rittenhouse v. DeKalb County, 764 F.2d 1451, 1459 (11th Cir. 1985).

                             IV. CONCLUSION

       We AFFIRM the dismissal of the complaint against Cobb County, Head,

and Saliba.




                                       6